Citation Nr: 1747065	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-28 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 16, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Cleveland, Ohio regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned in May 2014.  A transcript of this hearing is contained in the record.  

In September 2014, the Board remanded the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In an October 2015 rating decision, the AOJ granted entitlement to a TDIU, effective from September 16, 2014.  In a December 2015 decision, the Board denied the issue of entitlement to a TDIU, prior to September 16, 2014.

The Veteran appealed the Board's denial of entitlement to a TDIU, prior to September 16, 2014, to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a Memorandum Decision that vacated and remanded the Board's denial of a TDIU, prior to September 16, 2014.

In March 2017, the Board remanded the issue of entitlement to service connection for hypertension to the AOJ for additional evidentiary development.  The AOJ is in the process of developing the issue of entitlement to service connection for hypertension and has not transferred jurisdiction of the issue back to the Board.  Therefore, the Board does not have jurisdiction to decide this issue.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its April 2017 decision, the Court found that the Board provided an inadequate statement of reasons or bases for finding that the Veteran's service-connected disabilities did not meet the schedular requirements under 38 C.F.R. § 4.16(a) for TDIU, for the period of June 13, 2006, to August 31, 2007.  The Court also found that the Board erred when it did not determine whether the Veteran's part time insurance sales job amounted to a protected work environment.

In November 2011, the Veteran underwent a VA examination.  The VA examiner found that the Veteran was incapable of performing a job requiring "fine motor use/dexterity of the hand to include repetitive use."  The Veteran was found to be able to do sedentary work with the proper restrictions.  The examination report indicated that the Veteran had difficulty sitting and standing as a result of his bilateral knee disability.  The Court found that the examination report did not answer the question of whether the Veteran can work only in a protected work environment.  Lastly, the Court found that a remand was required for the Board to return the November 2011 examination for clarification and to obtain an opinion that addressed the collective impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who conducted the November 2011 VA examination, or another suitable examiner if that individual is not available.  The claims folder must be made available to the examiner.  The examiner must assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting prior to September 16, 2014, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  
The VA examiner must also comment on the collective impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting prior to September 16, 2014, without regard to age or impact of any nonservice-connected disabilities.  

The examiner should address pertinent facts regarding the Veteran's medical history, education, and employment history, to include consideration of whether the Veteran was employed in a protected work environment or sheltered workshop or was marginally employed for the period of June 13, 2006 to August 31, 2007.

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

2. After completing the development in item 1, refer the Veteran's claim to the Director of Compensation Service, for consideration of an extraschedular TDIU award from June 13, 2006, to August 31, 2007.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories.

3. After the above development has been completed, readjudicate the Veteran's claim.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



